Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 11, 2021

                                    No. 04-20-00402-CV

                                    CITY OF LAREDO,
                                        Appellant

                                              v.

              Brenda SANCHEZ, Individually and as next friend of R.S., minor,
                                     Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019CVA001672D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER

Sitting:      Retired Chief Justice, Sandee Bryan Marion, (not participating)
              Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Lisa A. Rodriguez, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court